Citation Nr: 1816902	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-38 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  The propriety of a reduction of service-connected coronary artery disease (CAD) from 100 percent to 60 percent, effective from January 1, 2014 to September 11, 2017.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2013 and August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The September 2013 rating decision reduced the assigned rating for service-connected CAD to 60 percent, effective January 1, 2014.  The August 2014 rating decision denied the matter of entitlement to a TDIU. A statement of the case (SOC) was issued in September 2015 as to both issues.  The Veteran perfected on appeal as to both claims in November 2015.

In a March 2018 rating decision, the RO increased the assigned rating for CAD to 100 percent rating, effective from September 11, 2017.  Thus, the Board has rephrased the issue on appeal accordingly.

The Board notes that an August 2014 rating decision granted an increased rating of 70 percent for service-connected posttraumatic stress disorder (PTSD).  The Veteran did not file a notice of disagreement (NOD) as to the assigned rating, nor was an SOC issued with respect to this issue.  The Board notes that the RO addressed the issue of entitlement to a rating in excess of 70 percent for PTSD in the September 2016 supplemental statement of the case (SSOC) in connection with the TDIU claim on appeal.  However, absent an NOD, SOC, and appeal, the Board does not have jurisdiction to address the claim.  See 38 U.S.C.A. § 7104 (2012); 38 C.F.R. §§ 20.101 20.200 (2017) (defining Board's jurisdiction) and 38 C.F.R. § 19.31(a) (2017) (providing that "in no case will a supplemental statement of the case be used to announce decisions by the AOJ on issues not previously addressed in the statement of the case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the statement of the case").  

In addition, the Board notes that the September 2013 rating decision, which reduced the rating for CAD to 60 percent, also determined that entitlement to special monthly compensation at the housebound rate was no longer established because the Veteran no longer met the schedular criteria for housebound.  As will be discussed below, the Board is herein restoring the 100 percent evaluation for service-connected CAD from January 1, 2014.  Therefore, the issue of entitlement to special monthly compensation at the housebound rate is referred to the Agency of Original Jurisdiction (AOJ) for reconsideration.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was granted service connection for CAD in a February 2011 rating decision; a 60 percent evaluation was assigned, effective November 8, 2004, and a 30 percent evaluation from June 28, 2007.  A February 2012 rating decision increased the assigned rating to 100 percent from September 27, 2011.

2.  In a September 2013 rating decision, the RO reduced the rating for service-connected CAD to 60 percent, effective January 1, 2014.

3.  The record then available did not reflect that there had been improvement in the service-connected CAD under the ordinary conditions of life and work.



CONCLUSION OF LAW

Restoration of a 100 percent disability rating for the Veteran's service-connected CAD is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Propriety of the reduction

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.

Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. § 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Here, the Veteran contends that the reduction from 100 percent to 60 percent for his service-connected CAD was not warranted.  He argues that the evaluation should be restored.  See, e.g., the NOD dated February 2014.

As was noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

As an initial matter, the Board finds that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction have not been met in this case.  Moreover, the Veteran was informed of the proposed reduction in an October 2012 letter.  In the enclosed October 2012 rating decision, he was provided the material facts taken from a September 2012 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in September 2013, implementing the proposed reduction, effective from January 1, 2014.

The Board thus finds that the Veteran was properly notified of the proposed rating reduction in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to this issue, then, the RO properly applied the regulations concerning the procedure for notification of reduction in rating.

The question that remains is the substantive question of whether the reduction was proper.  In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

As described above, a February 2012 rating decision granted a 100 percent evaluation for service-connected CAD from September 27, 2011.  In a September 2013 rating decision, the assigned rating was reduced to 60 percent, effective January 1, 2014.  As the 60 percent disability rating was not in effect for five years or more, the provisions of 38 C.F.R. § 3.344 do not apply.

In September 2012, the Veteran was afforded a VA examination at which time the examiner confirmed a continuing diagnosis of ischemic heart disease status-post coronary artery bypass graft surgery in 1997 with stents placed in 2004, 2010, and March 2011.  The examiner indicated that the Veteran had percutaneous coronary intervention, which was treated in 2004, 2010, and March 2011.  He had a myocardial infarction in 1997.  The Veteran did not have an implanted cardiac pacemaker.  He had no history of congestive heart failure.  A diagnostic exercise test was not conducted by the examiner.  The examiner reported that the lowest level of activity at which the Veteran reported cardiac symptoms is greater than three to five METs.  He explained, "[t]his METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph)."  An echocardiogram conducted in 2011 revealed a left ventricular ejection fraction of 52 degrees.  The examiner stated that the Veteran's CAD does impact his ability to work; specifically, as a result of chest pain, he is unable to walk on a treadmill or to be a truck driver."

Private treatment records dated in June 2012 and July 2012 noted that the Veteran was admitted to the hospital with left-sided chest pain.  Myocardial infarction was ruled-out.  The Veteran's treatment providers stated that the Veteran is known to have "severe CAD status-post recent cardiac catheterization."  Cardiolite stress testing revealed mild apical ischemia.

The findings of the September 2012 VA examiner formed the basis of the RO's decision to reduce the Veteran's disability rating from 100 percent to 60 percent.  However, the September 2012 VA examination report did not specifically address whether the Veteran's CAD symptomatology had improved since his prior VA examination in February 2010, and additionally failed to specify whether any such improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  Although the September 2012 examination findings showed a higher estimated METs level, the Veteran's examiner did not fully contemplate the Veteran's overall functional impairment due to his CAD including dyspnea, angina, and fatigue, as well as the impact of his heart disability on his ability to work.  As such, the Board cannot conclude that there had been improvement over the disability previously characterized by the 100 percent rating.

Consequently, the Board concludes that the record did not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The previously assigned 100 percent rating for the service-connected CAD is therefore restored.  The appeal is allowed to that extent.  See 38 C.F.R. § 3.344.


ORDER

Reduction to a 100 percent rating for service-connected CAD was improper; restoration of the 100 percent rating is granted.


REMAND

The Veteran has asserted entitlement to a TDIU based on the totality of his service-connected disabilities.  In the above discussion, the Board restored the 100 percent rating for service-connected CAD from January 1, 2014.  The Board recognizes that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Thus, as the Veteran has asserted entitlement to a TDIU based upon his combined service-connected disabilities, the Board finds that the matter of entitlement to a TDIU is not moot and remains on appeal.

Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's restoration of the 100 percent rating for CAD from January 1, 2014.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


